Citation Nr: 1438595	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1972 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013). 

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that, through a March 2010 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letter to the Veteran was provided in March 2010, prior to the initial unfavorable decision in May 2010.  The Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2010 letter, prior to the most recent adjudication by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service personnel records, service treatment records, VA treatment records and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in April 2010 that addressed disabilities not on appeal.  The examination report referenced a diagnosis of patellar enthesopathy of the right knee, did not include a diagnosis for the left knee, and did not provide an opinion as to whether the diagnosed right knee condition onset in service or was related to service.  Nevertheless, VA need not obtain a VA examination or addendum opinion because the evidence, including the service personnel records, conclusively shows that he never performed any parachute jumps in service.  This factual assertion, which formed the basis of the Veteran's claims, is inconsistent with the evidence and thus not credible.  Further, there is no indication from the record that the left or right knee disabilities were otherwise associated with an established event, injury, or disease in service or became manifest during an applicable presumptive period.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 



Analysis

As the Veteran's representative observed in July 2014 written argument, the service treatment records are silent as to any complaints, treatment, or diagnoses of knee problems in service.  VA treatment records from the 1970's and 1980's do not contain any notations of knee issues.  The record reflects that the Veteran first complained of knee pain and stiffness during a December 1993 compensation and pension examination that addressed other disabilities not on appeal.  At that time, the examiner noted that a knee examination had been normal other than nontender two-centimeter bony prominences over the anterior tibial tubercle regions.  

More recent VA treatment records reflect a diagnosis of knee arthralgia from January 2010, though there is no specification as to which knee (e.g. left, right or both) is affected.  A January 2010 VA treatment plan included obtaining an X-ray of the left knee and the use of a knee brace on the left knee.  An orthotics prosthetics note from the same month indicated that the Veteran was fitted with a small hinged knee brace for the left knee.  

In a February 2010 VA treatment note, the Veteran complained of bilateral knee pain.  The physician found no redness or swelling of the knees, and noted that they were weight-bearing and that the Veteran's gait was normal.  A February 2010 X-ray of the right knee revealed patellar enthesopathy, with degenerative changes at the patellar attachment of the quadriceps tendon.  

According to a March 2010 orthopedic surgery consultation, the Veteran reported bilateral knee pain.  He told the clinician that he did a lot of paratrooper jumping and wondered if the knees were a problem as a result.  On examination, the clinician noted a wide, unbalanced gait, but summarized that the knee examination "mainly was benign with some patellofemoral pain along the lateral and medial borders of each patella and with patella grind testing."  

According to an April 2010 VA General Medical examination report, the Veteran reported pain in his knees.  The examiner noted a diagnosis of patellar enthesopathy of the right knee, did not include a diagnosis for the left knee, and did not provide an opinion as to whether the diagnosed right knee condition onset in service or was related to service.

Although the April 2010 VA examination report only included a diagnosis for a right knee disability, given that VA treatment records during the appeal period contain a diagnosis of knee arthralgia, with references to a left knee brace, the Board finds that a current disability has been shown for both the left and right knees.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).   

The Veteran asserts that he is entitled to service connection for left and right knee disabilities.  In the Veteran's February 2010 disability claim, he stated that the disabilities were due to multiple parachute jumps and that he continued to have knee problems throughout his life and felt that they were related to the parachute jumps. 

In the Veteran's substantive appeal received in April 2011, he further asserted that he attended Airborne Training at Fort Benning, Georgia in 1972 in preparation for mobilization, but then was subsequently transferred to Fort Campbell, Kentucky and did not deploy to Vietnam.  The Veteran stated that he had requested a copy of his personnel file to prove that he attended Airborne School training and gained paratrooper status.  The Board notes that the Veteran's most recent Freedom of Information Act (FOIA) request was fulfilled in September 2011, as documented in his claims file.

The Veteran's Form DD-214 reflects that he did not obtain a parachutist badge, and his service personnel records reflect that he was never stationed in Fort Benning, Georgia and did not complete any parachute jump training.  His military occupational specialty was clerk typist. 

Previously, in June 1992, the Veteran submitted a copy of his service treatment records with various items highlighted.  A photocopy of a treatment note dated October 15, 1973 included the statement "1 yr of Parachuting, landing... damage to back, feet, knees..."  The official copy of the Veteran's service treatment records contains the same document, dated October 15, 1973, but does not include the above-referenced statement.  In other words, it appears that the Veteran altered the copy of the service treatment record he submitted and inserted the notation of parachuting and related damage to his knees.  This after-the-fact insertion into copies of official records calls into question the Veteran's credibility with regards to his assertions of completing parachute jumps in service and experiencing knee problems in service.  The original copies of the Veteran's service treatment records do not contain any complaint or diagnosis of knee problems while in service. 

The Veteran first complained of knee problems during a December 1993 compensation and pension examination addressing other disabilities not on appeal.  As the Veteran was discharged in 1973, his first documented complaint occurred 20 years after separation from service.  

In summary, the Veteran's official service treatment records do not reflect any treatment, complaint, or diagnosis relating to his knees, and a comparison between an original October 1973 treatment record and the Veteran's submitted copy demonstrates that the latter was altered after-the-fact.  This alteration, combined with the service records showing that the Veteran never completed any parachute jumps, calls into question the Veteran's credibility as to participating in such activity during service.  The period of time that elapsed between the Veteran's first disability claim submissions to VA in the early 1990's and his recent claim for knee disabilities submitted in 2010 casts further doubt on the Veteran's claim of consistently experiencing knee problems since service. 

Although arthritis is one of the conditions listed under 38 C.F.R. § 3.309 to which the presumption of service connection may be considered, in this case there is no evidence of a diagnosis of arthritis of the knees within one year of separation from service.  As a result, presumptive service connection is not for application in this case. 

As discussed above, because the in-service element of the service connection claims is not met, there is no need to obtain a medical opinion.  Any analysis regarding the third element of a service connection claim (i.e. the "nexus" requirement) is moot in this case between the claim fails on the second (i.e. "in-service") element.  Similarly, the Board need not conduct a competency analysis regarding the Veteran's assertion that multiple parachute jumps caused his current knee problems, because the Veteran's service records definitively show that he did not complete any parachute jumps in service. 

The evidence preponderates against the claims, and therefore the benefit of the doubt doctrine is not applicable.     


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


